Citation Nr: 0529973	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral foot 
disability, other than a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in March 2004 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran testified at a videoconference before the Board in 
October 2003.

As will be discussed in more detail below, a March 2004 Board 
decision denied entitlement to service connection for skin 
disability of the feet, to include trench foot.



FINDINGS OF FACT

1.  The foot symptoms treated during the veteran's active 
duty service were acute in nature.

2.  The veteran does not have current chronic disabilities of 
plantar fasciitis and pes planus.

3.  Degenerative changes of the feet were not manifested in 
service, or for many years thereafter, nor are degenerative 
changes of the feet otherwise related to such service.

4.  The veteran's hallux valgus deformity was not manifested 
in service, or for many years thereafter, nor is hallux 
valgus otherwise related to such service.


CONCLUSION OF LAW

A bilateral foot disability, to include plantar fasciitis, 
pes planus, degenerative changes and hallux valgus, was not 
incurred or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
September 2001 rating decision which denied service 
connection.  In July 2003, a VCAA letter was issued.  The 
VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in July 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  Additionally, this matter was remanded 
in March 2004, and thereafter, the RO issued another VCAA 
letter to the veteran in March 2004.  The contents of these 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran underwent a VA examination in May 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

On an examination performed for induction purposes in July 
1980, the veteran's feet were clinically evaluated as normal.  
The veteran checked the "No" box with regard to any feet 
problems.  Service medical records reflect that in September 
1980, the veteran complained of foot pain, and the plantar 
was swollen.  A March 1983 service medical record reflects a 
diagnosis of and treatment for plantar fasciitis.  Another 
record reflected that the veteran had requested some type of 
arc support, and the examiner recorded a possible arc 
disorder.  In April 1983, the veteran complained of pain of 
the bilateral arches of the feet over the past several months 
since boot camp.  An x-ray examination was within normal 
limits.  The assessment was plantar fasciitis.  That same 
month the veteran also complained of burning sensation and 
the report of being unable to stand for a long time on both 
feet.  The assessment was plantar fasciitis.  In May and July 
1993, service medical records reflect a diagnosis of and 
treatment for plantar fasciitis.  On an examination performed 
for separation purposes in July 1983, the reported that he 
had constant pain in both of his feet when standing or 
running "a lot," and had received some arch supports which 
seemed to help "a little."  The examiner clinically 
evaluated the veteran's feet as normal, and noted a diagnosis 
of plantar fasciitis improved.

In March 1999, the veteran filed a claim of service 
connection for disability of the feet.  Further documentation 
reflects the veteran's claim that his feet hurt due to flat 
feet and fungus.  

Private medical records dated in June 1997 and March 1998 
reflect a diagnosis of and treatment for tinea pedis.  

In August 2001, the veteran underwent a VA examination.  The 
veteran reported that during service he sought treatment for 
flatfeet, and a physician prescribed arch support which were 
helpful.  He also sought treatment for blisters on his feet.  
He was prescribed socks which he had worn since then, which 
keep his feet well aired.  He reported using antifungal spray 
and over-the-counter arch supports.  He reported flare-ups or 
breakouts when wearing closed shoes and being on his feet for 
long periods of time.  He reported employment as a 
"dealer."  He denied any injury or surgery.  On physical 
examination, there was evidence of "perhaps slight bilateral 
pes planus."  His gait was unremarkable, and there was no 
callosities, breakdown, or unusual shoewear patterns.  The 
examiner stated that the veteran has slight pes planus at 
most and Achilles tendon alignment appeared essentially 
satisfactory.  The examiner diagnosed history of rash which 
appeared to be well controlled now, and slight pes planus.  
An x-ray examination of the feet reflected normal feet 
bilateral.  There was no evidence of bone or joint 
abnormality, the plantar arch appeared adequately well 
maintained, and the soft tissues revealed no pathology.

In May 2005, the veteran underwent another VA examination.  
The examiner performed separate examinations with regard to 
the claimed bilateral tinea pedis, and pes planus.  The 
examiner reviewed the claims folder and noted a diagnosis of 
bilateral plantar fasciitis, treatment with arch supports and 
Indocin antiinflammatory medication.  He noted that there 
were no progress notes regarding treatment for tinea pedis.  
The veteran reported bilateral tinea pedis on and off since 
1981.  
With regard to pes planus, the veteran reported feet pain due 
to reoccurring fungal infections especially when blisters 
occur, and from prolonged standing on and off for 8 hours as 
required for his current job as a blackjack dealer.  He also 
claimed feet pain after walking a 1/2 mile, and denied pain at 
rest.  On physical examination, he had mild calcaneal dryness 
and foul odor.  There were no blisters or vesicles.  He had 
high arch bilaterally.  There were no callosities, breakdown 
or unusual show wear pattern that would indicate abnormal 
weight bearing.  He had minimal tinea pedis bilaterally.  He 
had no flat feet, and no hallux valgus bilaterally.  An x-ray 
examination of the left foot showed minimal degenerative 
changes involving the interphalangeal joints with slight 
hallux valgus deformity.  The examiner noted that clinically 
he did not have hallux valgus.  An x-ray examination of the 
right foot showed minimal degenerative changes involving the 
interphalangeal joints, otherwise, unremarkable.  The 
examiner opined that there was no clinical or laboratory 
evidence of pes planus or plantar fasciitis.

Initially, the Board notes that in March 2004 the Board 
issued a decision denying entitlement to service connection 
for a skin disability involving the feet, to include trench 
foot.  Thus, the issue presently before the Board is 
entitlement to service connection for bilateral foot 
disability, other than a skin disability.

As discussed, service medical records reflect treatment for 
and a diagnosis of plantar fasciitis.  On separation from 
service, however, the examiner noted that the disorder was 
improved.  On examination in May 2005, there were no clinical 
findings of plantar fasciitis.  Thus, although the veteran 
had plantar fasciitis in service, this appears to have been 
acute and fully resolved as there is no evidence of 
residuals.  As such, in the absence of proof of a present 
disability, there can be no valid claim of service 
connection.  An appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The record also contains no evidence of any continuity of 
symptomatology following discharge from service as there is 
no evidence of any post-service medical treatment or a 
diagnosis of plantar fasciitis since his period of active 
service.  

With regard to his claim of pes planus, service medical 
records do reflect that the veteran was issued arch supports 
for a possible arc disorder.  Service medical records, 
however, do not reflect a definitive diagnosis of pes planus 
or flat feet.  On examination performed for separation 
purposes, his feet were clinically evaluated as normal, and 
the only diagnosis noted was plantar fasciitis improved.  On 
examination in August 2001, the examiner found no 
callosities, breakdown or unusual shoewear pattern, and 
diagnosed perhaps slight pes planus.  Pursuant to the March 
2004 Remand, the Board sought clarification as to any 
diagnosis and the etiology of any claimed disorder.  On 
examination in May 2005, the examiner found no flat feet, and 
no breakdown or unusual show wear pattern that would indicate 
abnormal weight bearing, and opined that there was no 
clinical or laboratory evidence of pes planus.  The May 2005 
examiner's report is detailed and persuasive.  It reflects a 
clear medical opinion that the veteran does not suffer from 
pes planus.  Thus, in weighing the objective medical evidence 
of record, the Board finds that the probative evidence of 
record does not reflect a persuasive medical finding of 
current pes planus.  Thus, in the absence of a current 
disability, there can be no valid claim of service 
connection.  

As noted, May 2005 x-ray examinations of the feet revealed 
minimal degenerative changes involving the interphalangeal 
joints.  There is no evidence, however, that any degenerative 
changes are etiologically related to service.  As already 
discussed, the veteran was only treated for plantar fasciitis 
in service.  He did not seek treatment for any injury, or any 
other disabilities to the feet.  The objective evidence of 
record does not reflect that such degenerative changes are 
etiologically related to service.  

There is some suggestion in recent medical reports that the 
veteran may have a hallux valgus deformity by x-ray, but 
there are apparently no clinical findings of such disorder.  
At any rate, assuming that he does have a current hallux 
valgus disorder, there is no competent evidence showing such 
disorder during service or for many years thereafter.  
Accordingly, service connection is not warranted for this 
disorder. 

With regard to the diagnosed bilateral tinea pedis, the Board 
addressed this disability in the March 2004 decision in 
finding that although private medical records dated in June 
1997 and March 1998 reflect a diagnosis of tinea pedis, the 
records do not link this disability to service.  

In short, the preponderance of the evidence is against 
entitlement to service connection for a bilateral foot 
disability, to include plantar fasciitis, pes planus, and 
degenerative changes.  It follows that there is not such an 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


